DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The USPTO Official Gazette Notice 1351 OG 212 Feb. 23, 2010, regarding Subject Matter Eligibility of Computer Readable Media, provides:
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.	
	
Claims 11-15 are therefore rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite, inter alia, "a computer program product comprising a computer-readable medium”.  After close inspection, the Examiner respectfully notes that the disclosure does state “A computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se” in paragraph 72, however, as discussed above the ordinary and 
An Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
However, the Examiner respectfully submits a claim drawn to a computer-readable medium that could cover both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional 
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) XXX is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0174056 A1 to Jung et al.
With respect to claim 1 Jung discloses, in Fig. 1-32, a computer-implemented method (paragraph 12) of recommending camera configuration parameters for taking one or more photographs by a user in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor (paragraph 98), the method comprising: acquiring, by the processor, first spatial dimension data, first temporal dimension data, and first manufacturer dimension data of a particular camera for taking the one or more photographs (paragraph 67 and 100-101); inputting, by the processor, the first spatial dimension data, the first temporal dimension data, and the first manufacturer dimension data to a trained machine learning model (paragraph 78); recommending, by the trained machine learning model, one or more vantage points for taking the one or more photographs, each vantage point corresponding to a different set of predicted camera configuration parameters (paragraph 204-206); receiving, by 
With respect to claim 2 Jung discloses, in Fig. 1-32, the method of claim 1, further comprising: instructing, by the processer, the user to reach the selected vantage point; and instructing, by the processor, the user to take the one or more photographs at the selected vantage point using the set of predicted camera configuration parameters (paragraph 165-166).
With respect to claim 3 Jung discloses, in Fig. 1-32, the method of claim 2, wherein the user is instructed to reach the selected vantage point under Augmented Reality guidance (paragraph 155, 165-166, 170 and 214-218; where throughout Jung describes providing incorporated icons to instruct the user to the proper positions which constitute an augmented reality guidance).
With respect to claim 4 Jung discloses, in Fig. 1-32, the method of claim 1, further comprising: receiving, by the processor, a test photograph from the user, wherein the test photograph is taken by the particular camera; extracting, by the processor, the first spatial dimension data, the first temporal dimension data, and the first manufacturer dimension data from metadata of the test photograph; and inputting, by the processor, the test photograph to the trained machine learning model (paragraph 58-59; where the preview image is the test image).
With respect to claim 5 Jung discloses, in Fig. 1-32, the method of claim 4, further comprising: extracting, by the processor, first user constraint dimension data 
With respect to claim 7 Jung discloses, in Fig. 1-32, the method of claim 1, further comprising: when the selected vantage point is unavailable, instructing, by the processor, the user to reselect an alternative location point within a first predetermined distance from the selected vantage point; instructing, by the processor, the user to reach the alternative location point; and instructing, by the processor, the user to take the one or more photographs at the alternative location point using the set of predicted camera configuration parameters corresponding to the selected vantage point (paragraph 104; where personalization eliminates certain vantage points from the model, thus they are unavailable for selection and others would be suggested instead).
With respect to claim 8 Jung discloses, in Fig. 1-32, the method of claim 7, further comprising: obtaining one or more photography skills of neighboring people within a second predetermined distance from the user, wherein the one or more photographs are taken using the one or more photography skills of the neighboring people (paragraph 78 and 85; where the model is trained by professional photos from the same location).
With respect to claim 10 Jung discloses, in Fig. 1-32, the method of claim 4, wherein the first spatial dimension data includes location coordinates of the particular camera, an angle of view of the particular camera, and a camera orientation of the particular camera (paragraph 67-68); the first temporal dimension data includes weather 
Claims 11-13 and 15 are rejected for similar reasons as claim 1-2, 4 and 7 respectively as they are corresponding program claims to the method of claims 11-13 and 15.
Claims 16-18 and 20 are rejected for similar reasons as claim 1-2, 4 and 7 respectively as they are corresponding program claims to the method of claims 11-13 and 15.
Allowable Subject Matter
Claims 6, 9, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0053288 A1, US 2021/0067701 A1 and US 2016/0142626 A1 all discuss assisted image capturing based on learning models that help a user take better images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516. The examiner can normally be reached M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL M PASIEWICZ/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        

March 23, 2022